Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Joaquin Hernandez on 7/28/22.

The application has been amended as follows: 
1-30. (Cancelled).

31. 	(Currently Amended) A device, comprising: 
a communications interface;
a storage unit storing instructions; and 
at least one processor coupled to the communications interface and the storage unit, the at least one processor being configured to execute the instructions to: 
receive a first signal from a computing system via the communications interface, the first signal comprising first notification information; 
detect a change in an operational mode of the device, the detected change in the operational mode of the device being associated with a reduction in at least one of a visual, audible, or tactile functionality of the device;
based on the detected change in the operational mode of the device, obtain device information associated with an additional device in communication with the device through a communications session, the device information comprising a data type accessible to the additional device and an indicator type consistent with a device characteristic of the additional device;
determine that the reduction in the at least one of the visual, audible, or tactile functionality renders the device incapable of presenting an indicator in accordance
based on the determination that the reduction in the at least one of the visual, audible, or tactile functionality renders the device incapable of presenting the indicator in accordance with the indicator type, transmit, via the communications interface, a second signal to the additional device in accordance with a notification rule that identifies a target geographic position within a geographic region, the second signal comprising second notification information, the second notification information including a first portion of the first notification information that is consistent with the accessible data type, and the second notification information instructing the additional device to present the indicator consistent with the indicator type and the notification rule through a corresponding interface, 
wherein the at least one processor is further configured to determine that a geographic position of the additional device is disposed within a threshold distance of the target geographic position, and when the geographic position of the additional device is disposed within the threshold distance of the target geographic position, transmit the second signal to the additional device via the communications interface.

32. 	(Previously Presented) The device of claim 31, wherein the indicator type comprises at least one of a graphical status bar, a dynamic graphical icon, or a glyph.

33. 	(Previously Presented) The device of claim 31, wherein the at least one processor is further configured to generate a portion of the second notification information in accordance with the obtained device information.

34. 	(Previously Presented) The device of claim 33, wherein: 
the at least one processor is further configured to: 
identify a second portion of the first notification information that is inconsistent with the accessible data type; and 
modify the second portion of the first notification information in accordance with the obtained device information, the modified second portion being consistent with the accessible data type; and the 
generated portion of the second notification information comprises the modified second portion.

35. 	(Previously Presented) The device of claim 33, wherein the generated portion of the second notification information comprises the indicator type.

36-37.  (Cancelled).

38. 	(Previously Presented) The device of claim 31, wherein the at least one processor is further configured to receive the first signal from a computing system via the communications interface, the computing system being configured to generate and transmit the first notification information to the device in accordance with the notification rule.

39. 	(Cancelled).

40. 	(Previously Presented) The device of claim 31, wherein: 
the device information identifies a network address of the additional device; and 
the at least one processor is further configured to establish, via the communications interface, the communications session between the device and the additional device based on the identified network address.

41. 	(Currently Amended) A computer-implemented method, comprising: 
receiving, by at least one processor of a device, a first signal comprising first notification information from a computing system; 
detecting, by the at least one processor, a change in an operational mode of the device, the detected change in the operational mode of the device being associated with a reduction in at least one of a visual, audible, or tactile functionality of the device;
based on the detected change in the operational mode of the device, obtaining, by the at least one processor, device information associated with an additional device in communication with the device through a communications session, the device information comprising a data type accessible to the additional device and an indicator type consistent with a device characteristic of the additional device; 
determining, by the at least one processor, that the reduction in the at least one of the visual, audible, or tactile functionality renders in accordance with
based on the determination that the reduction in the at least one of the visual, audible, or tactile functionality renders the device incapable of presenting the indicator in accordance with the indicator type, transmitting, by the at least one processor, a second signal comprising second notification information to the additional device in accordance with a notification rule that identifies a target geographic position within a geographic region, the second notification information including a first portion of the first notification information that is consistent with the accessible data type, and the second notification information instructing the additional device to present the indicator consistent with the indicator type and the notification rule through a corresponding interface, wherein:
the computer-implemented method further comprises determining, by the at least one processor, that a geographic position of the additional device is disposed within a threshold distance of the target geographic position; and 
the transmitting comprises transmit the second signal to the additional device via the communications interface when the geographic position of the additional device is disposed within the threshold distance of the target geographic position.

42. 	(Previously Presented) The computer-implemented method of claim 41, wherein the indicator type comprises at least one of a graphical status bar, a dynamic graphical icon, or a glyph.

43. 	(Previously Presented) The computer-implemented method of claim 41, further comprising generating a portion of the second notification information in accordance with the obtained device information.

44. 	(Previously Presented) The computer-implemented method of claim 43, further comprising: 
identifying a second portion of the first notification information that is inconsistent with the accessible data type; and 
modifying the second portion of the first notification information in accordance with the obtained device information, the modified second portion being consistent with the accessible data type, and the generated portion of the second notification information comprising the modified second portion.

45-46.  (Cancelled).

47. 	(Previously Presented) The computer-implemented method of claim 41, further comprising receiving the first signal from a computing system, the computing system being configured to generate and transmit the first notification information to the device in accordance with the notification rule.
48. 	(Cancelled).

49. 	(Previously Presented) The computer-implemented method of claim 41, wherein: 
the device information identifies a network address of the additional device; and 
the computer-implemented method further comprises establishing the communications session between the device and the additional device based on the identified network address.

50. 	(Currently Amended) A tangible, non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform a method, comprising: 
receiving, at a device, a first signal comprising first notification information from a computing system;
detecting a change in an operational mode of the device, the detected change in the operational mode of the device being associated with a reduction in at least one of a visual, audible, or tactile functionality of the device;
based on the detected change in the operational mode of a device, obtaining device information associated with an additional device in communication with the device through a communications session, the device information comprising a data type accessible to the additional device and an indicator type consistent with a device characteristic of the additional device; 
determining that the reduction in the at least one of the visual, audible, or tactile functionality renders the device incapable of presenting an indicator in accordance
based on the determination that the reduction in the at least one of the visual, audible, or tactile functionality renders the device incapable of presenting the indicator in accordance with the indicator type, transmitting a second signal comprising second notification information to the additional device in accordance with a notification rule that identifies a target geographic position within a geographic region, the second notification information including a first portion of the first notification information that is consistent with the accessible data type, and the second notification information instructing the additional device to present the indicator consistent with the indicator type and the notification rule through a corresponding interface, wherein
the method further comprises determining that a geographic position of the additional device is disposed within a threshold distance of the target geographic position; and 
the transmitting comprises transmit the second signal to the additional device via the communications interface when the geographic position of the additional device is disposed within the threshold distance of the target geographic position.

51.	(Currently Amended) The device of claim 31, wherein:
the indicator type comprises at least one of a graphical status bar, a graphical pie chart, a dynamic graphical icon, a glyph, or a textual indicator; 
the notification rule specifies at least one visual characteristic of the indicator type; and
the second notification information further instructs the additional device to present, within the corresponding interface, the indicator in accordance with the at least one specified visual characteristic.

52.	(Currently Amended) The device of claim 31, wherein: 
the first notification comprises a value of an account parameter;
the at least one processor is further configured to execute the instructions to:
establish that the account parameter value is consistent with the accessible data type; and
based on the established consistency, generate a portion of the second notification information that includes the account parameter value; and
the presented indicator comprises at least one of the account parameter value or a graphical representation of the account parameter value.

53.	(Currently Amended) The device of claim 31, wherein:
the at least one processor is further configured to execute the instructions to:
determine, based on the device information, that the additional device is associated with an authenticated access type;
based on the determination that the additional device is associated with the authenticated access type, generate a portion of the second notification information that includes a value of an account parameter and a threshold associated with the account parameter; 
the presented indicator comprises at least one of the account parameter value or a graphical representation of the account parameter value; and
the second notification information further instructs the additional device to determine at least one visual characteristic of the presented indicator based





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:.  The allowed claims are 31-35, 38,40-44,47,49-53. The allowance of 7/26/22 was found to have a minor inconsistency. Claims 51-53 were dependent on canceled claim 1 instead of claim 31. The instant amendment is to correct that inconsistency. No other changes are presented. The reasons for allowance are the same as those presented on 7/26/22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE I EBERSMAN/               Primary Examiner, Art Unit 3698